Citation Nr: 9935154	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 9, 1994, 
for the award of a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated August 26, 1997, 
the Board granted an earlier effective date of June 9, 1994, 
for the award of an increased rating from 30 to 70 percent 
disabling for post traumatic stress disorder (PTSD), and for 
a total disability rating on the basis of individual 
unemployability due to service-connected disabilities.  The 
appellant appealed the Board's decision as to the earlier 
effective date assigned for the total disability rating to 
the United States Court of Veterans Appeals (the U. S. Court 
of Appeals for Veterans Claims on and after March 1, 1999) 
(hereinafter "the Court").  In March 1999, counsel for the 
appellant and VA filed a joint motion to vacate and remand 
the Board's decision of August 1997.  The motion was granted 
by Order of the Court dated in March 1999, and the case has 
been remanded to the Board for further readjudication and 
disposition in accordance with the Court's order.


REMAND

This case is not ready for appellate review by the Board as a 
number of development matters, both procedural and 
evidentiary, must be addressed by the RO.

The record reflects that the appellant filed his original 
claim seeking entitlement to service connection for PTSD in 
August 1991.  See "Statement in Support of Claim," VA Form 
21-4138, dated July 30, 1991.  Following development of that 
claim, the RO issued a rating decision in November 1991 which 
granted service connection for PTSD and assigned a disability 
rating of 30 percent, effective from the date of receipt of 
the claim, August 2, 1991.  The appellant received notice of 
this decision by letter dated December 13, 1991.  He did not 
appeal the November 1991 rating decision, and hence, the RO's 
initial grant of service connection for PTSD and assignment 
of the 30 percent rating for the disability became final 
under applicable law and regulations governing finality of 
determinations of the agency of original jurisdiction.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1999).

Thereafter, the appellant filed a VA Form 21-4138 on June 30, 
1992, requesting consideration of a claim seeking an 
increased rating for his PTSD.  After a series of development 
efforts to obtain then-current VA treatment records, the RO 
denied an increased rating above 30 percent for the 
appellant's PTSD by confirmed rating decisions issued on 
August 4, 1992, and August 17, 1992.  He received formal 
notice of the August 4th rating decision and his appellate 
rights attaching thereto by letter dated August 19, 1992.  He 
received notice of the latter confirmed rating decision by 
letter dated September 2, 1992.  In response, the appellant 
filed a VA Form 21-4138 in October 1992 in which he stated 
the following, in pertinent part:

I have read your report of August 19, 
1992 indicating that my disability should 
remain at 30% and should not be 
increased.  I have also received a recent 
letter from you dated September 2, 1992 
indicating also that my disability should 
not be increased.

I am extremely upset because I feel that 
the [VA] has been insensitive to my 
condition and that my condition rates a 
higher rating than the one that I have.

. . . .  How can you say that I don't 
warrant more than 30% when I feel that I 
am on the verge of dying at any time from 
stress endured in Vietnam?

I would appreciate your response to this 
letter.  Enclosed you will find a copy of 
my medical records from my treatment at 
the VAMC in Miami in March 1992 and 
August 11-23, 1992.  I would like my case 
to be reconsidered.
In response to the above, the RO interpreted the appellant's 
letter as a new claim seeking an increased rating above 30 
percent for his PTSD and, after reviewing the medical records 
he submitted, denied an increased rating above 30 percent by 
confirmed rating decision in April 1993.  The appellant 
received notice of this decision by letter dated April 21, 
1993, however, he took no further action with regard to the 
above until June 1995 when his representative filed the claim 
which is presently in appellate status before the Board.

In the Board's view, the appellant's VA Form 21-4138 received 
on October 22, 1992, clearly and unequivocally expressed 
dissatisfaction with the August 1992 confirmed rating 
decisions' denials of an increased rating above 30 percent 
for his PTSD.  38 C.F.R. § 20.201 states that a valid notice 
of disagreement needs only to express dissatisfaction with an 
adjudicative determination and a desire to contest the 
result; no special wording is required.  In this case, from 
review of the above-cited language used by the appellant in 
his October 1992 VA Form 21-4138, it is clear that he 
expressed dissatisfaction with the August 1992 confirmed 
rating decisions and that by his statement indicating that he 
desired reconsideration of those decisions, he clearly 
expressed an intent to contest the result, i.e., to appeal 
those decisions.  In connection with the present appeal, the 
appellant's attorney-representative advances the same 
position, see letter dated August 24, 1998, and requests 
issuance of a statement of the case.

The Court has held that "[t]he purpose of the NOD [notice of 
disagreement], to which [the Veterans' Judicial Review Act] 
section 402 refers, is to initiate [Board] appellate review 
by letting VA know, within one year from the date of VA's 
mailing its notice of the result of a determination by an 
[agency of original jurisdiction] of the claimant's intent to 
appeal to the [Board]."  See Beyrle v. Brown, 9 Vet. App. 
24, 27 (1996) (quoting Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993)).  In Beyrle, the Court found that a veteran's letter 
to VA which referenced the RO's decision and stated that he 
disagreed with the denial of the claim and planned on filing 
a "statement of [the] case" to further address the merits 
of his claim met the statutory and regulatory requirements 
for an NOD.  Id., at 28-29.  The facts in Beyrle are not 
unlike those in this case: the appellant's October 1992 VA 
Form 21-4138 is dated within the appeal period, contains 
language that strongly expressed disagreement with the August 
1992 confirmed rating decisions, and includes his statement 
that he desired appellate review by insisting on 
reconsideration of those decisions.  His VA Form 21-4138 
statement of October 1992 therefore served to trigger or 
initiate appellate review of his June 1992 claim.

Hence, rather than construing the October 1992 VA Form 21-
4138 as a new claim seeking an increased rating, the Board 
finds that the appellant's appeal from the claim filed in 
June 1992 and denied by the August 1992 confirmed rating 
decisions has remained in appealed status with the timely 
filing of this statement.  Because his notice of disagreement 
was timely filed, the issue of an increased rating above 30 
percent for his PTSD has been appealed and must be developed 
for appellate purposes.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Thus, the RO must issue a statement of the 
case regarding this issue.  38 U.S.C.A. § 7105(d)(1) (West 
1991); 38 C.F.R. §§ 19.26-31 (1999).

Accordingly, the Board is obliged to remand this issue to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a question that has not been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

As a result of the above, further appellate review of the 
issue on appeal, entitlement to an effective date earlier 
than June 9, 1994, for the award of a total disability rating 
on the basis of individual unemployability due to service-
connected disabilities, must be deferred at this time as it 
is inextricably intertwined with the appeal of an increased 
rating above 30 percent for the appellant's PTSD that was 
pending as of 1992.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Since the 
outcome of a pending increased rating claim clearly impacts a 
determination regarding entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, it therefore follows that 
resolution of an effective date issue regarding the latter 
must also await the resolution of the pending increased 
rating claim.

Appellate review on the earlier effective date claim must 
also await additional development.  The Board observes that 
the appellant previously participated in a VA vocational 
rehabilitation program (Chapter 31).  Documents submitted 
with his substantive appeal of June 1997 reflect that was 
evaluated in October 1992 for purposes of vocational 
rehabilitation by VA.  Hence, in all likelihood, a job 
training folder exists and is likely located at the RO.  
However, this folder was not associated with the record on 
appeal.  Appellate review of the evidence in this folder is 
necessary for the proper adjudication of the appellant's 
claim seeking increased compensation benefits based on 
entitlement to an earlier effective date.  Well-established 
legal precedents hold that VA has constructive notice of 
records which are known to be in the possession of the 
Federal Government, see Bell v. Derwinski, 2 Vet. App. 611 
(1992) and Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, any available records corresponding to matters 
considered by the RO's Vocational Rehabilitation and 
Counseling division must be obtained and associated with the 
file.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Any existing Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, should be obtained, 
and legible copies of these folders or 
the files themselves should be associated 
with the claims folder.

2.  The RO must furnish the appellant and 
his representative a statement of the 
case which includes a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations affected 
the disposition of the June 1992 claim 
seeking an increased rating above 30 
percent for the appellant's PTSD, as 
alluded to above.  The appellant must 
then be afforded an opportunity to reply 
thereto.  If the decision remains adverse 
to the appellant, he should be 
specifically advised that he may appeal 
this issue by filing a substantive appeal 
within 60 days of the issuance of the 
statement of the case, see 38 C.F.R. 
§ 20.302(b) (1999).

3.  Any additional evidentiary 
development deemed appropriate to the 
appellate processing of this claim should 
be undertaken.

4.  Following completion of appellate 
processing of the PTSD-increased rating 
claim cited above, the RO should 
readjudicate the earlier effective date 
claim for the total disability rating on 
the basis of individual unemployability 
as listed on the title page with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.  If any benefit, for which a 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


